Citation Nr: 1105724	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-37 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for peripheral vascular disease 
of the left lower extremity with resultant amputation.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On July 21, 2010, the Veteran testified at a Board hearing by 
video conference before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

(The decision below addresses the Veteran's claim of service 
connection for a left knee disability.  The claim for 38 U.S.C.A. 
§ 1151 compensation benefits for peripheral vascular disease of 
the left lower extremity with resultant amputation is addressed 
in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran does not have a currently diagnosed left knee 
disability.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Service Connection

The Veteran has sought service connection for instability of the 
left knee.  The Veteran's October 1971 pre-service "Report of 
Medical History" shows that he reported a history of a "trick" 
or locked knee.  He reported that his knee would "pop out" on 
occasion.  A June 1973 orthopedic clinic note indicated that the 
Veteran had twisted his left knee approximately one week earlier 
while playing softball.  The Veteran reported lateral instability 
of the patella and stated that his knee was "popping out."  It 
was further noted that the Veteran had a long history of 
recurrent knee problems and had always had "wobbly knees."  In 
September 1973, he was placed on a temporary profile for his left 
knee.  In November 1973, the Veteran was diagnosed as having 
severe chondromalacia patella of the left knee and underwent a 
procedure to remove four loose bodies.  The Veteran was separated 
from service in December 1973.  Clinical evaluation of his lower 
extremities was noted to be abnormal on his separation 
examination report; slight effusion and scarring of the left knee 
was recorded.  

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2010).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  As such, an essential element of a service connection 
claim is the establishment of a current disability.  

After review of the record, the Board finds that service 
connection for left knee disability is not warranted.  In this 
regard, the Board notes that post-service medical records are 
silent for complaints or treatment related to the left knee.  
Similarly, the medical evidence of record fails to disclose a 
current diagnosis of any left knee disability.  During his July 
2010 hearing, the Veteran himself testified that he sought no 
treatment for his left knee after he was separated from active 
military service.  Although the Veteran did report that in 2007 
he began to experience problems with his legs, for which he was 
treated with stent placement, he did not indicate any specific 
disability of the left knee itself.  In essence, there is no 
evidence, lay or medical, to support a finding that the Veteran 
has at any point since filing his claim experienced a left knee 
disability.  

The United States Court of Appeals for Veterans Claims (Court) 
has consistently held that service connection cannot be awarded 
in the absence of "competent evidence of current disability."  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 
Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table).  In this regard, the Board is cognizant 
of the fact that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir.2007).  However, as stated 
previously, the Veteran has not proffered any lay evidence of a 
current diagnosis.  Further, although the Veteran testified that 
he continued to have problems with his left knee after his in-
service surgery, there is no indication from the record, to 
include the Veteran's July 2010 hearing testimony, that he has 
experienced left knee symptoms continuously since service.  
Accordingly, the Board finds that there is no evidence to support 
a finding of chronicity or continuity of symptomatology.  See 38 
C.F.R. § 3.303(b) (2010).  

The Board has also considered the Veteran's argument, through his 
representative, that he is entitled to the presumption of 
soundness pursuant to 38 U.S.C.A. § 1111.  It is well established 
that every veteran will be presumed to have been in sound 
condition when examined, accepted and enrolled for service except 
as to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto.  38 U.S.C.A. § 
1111 (West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. § 
3.304(b) (2010).

Even if the presumption of soundness under 38 U.S.C.A. § 1111 or 
the presumption of aggravation under 38 U.S.C.A. § 1153 were to 
be applied in this case, the application of those presumptions 
would have no bearing on the outcome of the matter because such 
application does not obviate the need for evidence of a current 
disability.  See Maxson v. West, 12 Vet. App. 453, 460 (1999) 
(noting that application of presumption satisfies second element 
(incurrence or aggravation during service) necessary to establish 
service connection), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir.2000).

Accordingly, without evidence of a currently diagnosed left knee 
disability, the Board finds that the claim of service connection 
for left knee disability must be denied.  See Brammer, supra.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 
C.F.R. § 3.102 (2010).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in 
October 2007.  That same month, the RO sent to him a letter 
notifying him of the evidence required to substantiate a service 
connection claim.  The letter advised the Veteran of the 
information already in VA's possession and the evidence that VA 
would obtain on his behalf, as well as of the evidence that he 
was responsible for providing to VA, to include any records not 
in the possession of a Federal agency.  The letter also included 
the notice elements required by Dingess for how VA determines 
disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Further, the Board finds that the October 2007 notice 
letter complies with the requirements of 38 U.S.C.A. § 5103(a), 
and afforded the Veteran a meaningful opportunity to participate 
in the development of his claim.  Thus, the Board is satisfied 
that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has 
fulfilled its obligation to assist the Veteran.  All available 
evidence pertaining to the Veteran's claim has been obtained.  
The evidence includes his service treatment records.  The Veteran 
himself stated that he did not seek VA or private treatment for 
his left knee after separation from service.  Thus, the Board 
finds that there are no relevant medical records outstanding.  
The Veteran was also afforded a hearing in his case and a 
transcript of that hearing is part of the record.  

The Board has considered whether a VA examination was required in 
connection with the Veteran's claim for service connection under 
the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) 
and by regulation found at 38 C.F.R. § 3.159(c)(4).  In 
accordance with those provisions, a medical opinion or 
examination is required if the information and evidence of record 
does not contain sufficiently competent medical evidence to 
decide the claim, but there is

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed previously, there is no evidence of a current 
disability or persistent or recurrent symptoms of a disability.  
See McLendon, 20 Vet. App. at 83 (holding that "credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation" may indicate that a current 
disability "may be associated" with military service).  Thus, 
the Veteran has failed to satisfy McLendon element one.  As such, 
the Board finds that the duty to provide a medical examination 
was not triggered in this case.  See McLendon, 20 Vet. App. at 
85-86.  The Board therefore finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for left knee disability is denied.  


REMAND

In October 2007, the Veteran filed a claim for VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151, asserting that he had 
sustained additional disabilities as a result of surgical 
treatment at a VA medical center (VAMC).

Compensation shall be awarded for a "qualifying additional 
disability" in the same manner as if such additional disability 
was service connected if the disability was:

	(a) . . . not the result of the veteran's willful 
misconduct and--

	(1) . . . was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary 
. . . and the proximate cause of the disability . . 
. was--

	(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of [VA] in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. 
. .

38 U.S.C.A. § 1151 (West 2002 & Supp 2010); see Pub. L. No. 104-
204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 
1151 to incorporate fault requirement and providing that those 
amendments were made applicable only to claims filed on or after 
October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 
1151(a), a claimant must show: (1) a "qualifying additional 
disability," (2) directly caused by the treatment furnished by 
VA, and (3) a proximate cause that is either a fault on the part 
of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 
3.361(d)(1) (2010).  To establish that the proximate cause of a 
qualifying additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA, the claimant must show 
either (1) that VA failed to exercise the degree of care that 
would be expected of a reasonable healthcare provider; or 
(2) that VA furnished the care, treatment, or examination without 
the veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Based on statements by the Veteran and the medical evidence of 
record, the Veteran's relevant medical history can be summarized 
as follows.  The Veteran had a history of peripheral artery 
disease of the left lower extremity with stent placement at the 
superficial femoral and popliteal arteries in January 2006.  In 
April 2007, the Veteran underwent femoropopliteal bypass surgery 
at the VAMC in Oklahoma City, Oklahoma.  In May 2007, he was seen 
for complaints of an open wound at the incision site.  Infection 
was noted, for which the Veteran was prescribed Augmentin.  It 
was later determined that the bypass had failed and in July 2007, 
stenting was performed at the Oklahoma City VAMC in two locations 
along the arterial network of the left lower extremity.  A 
subsequent Doppler study showed that the stenting had failed.  

In September 2007, the Veteran presented at St. Francis Hospital 
with complaints of lower left leg pain.  His left leg was noted 
to be significantly edematous.  Records from the Oklahoma State 
University Medical Center show that in December 2007, the Veteran 
was admitted for debridement of a left lower extremity wound and 
placement of a wound vacuum assisted closure (VAC).  His 
diagnosis upon discharge included a nonhealing left lower 
extremity ulcer and peripheral artery disease.  Freeman Health 
System records show that in February 2008, the Veteran underwent 
a below-the-knee amputation for a large nonhealing ulcer with 
Pseudomanal and Methicillin-resistent Staphylococcus aureus 
infection.

The Board notes that although the VA medical treatment records 
contain pre- and post-operative notes for the Veteran's April 
2007 surgery, the record fails to contain the actual surgical 
report.  Further, a July 10, 2007, post-procedure note recording 
the preliminary results of that stenting procedure indicates that 
a full report would follow.  However, the record fails to contain 
a full report of the July 2010 stenting procedure.  Consequently, 
the Board finds that it is necessary to remand the matter in 
order for the agency of original jurisdiction (AOJ) to obtain all 
records related to the Veteran's April and July 2007 surgeries at 
the Oklahoma City VAMC.  See Golz v. Shinseki, 590 F.3d 1317, 
1323 (2010) ("[I]f there exists a reasonable possibility that 
the records could help the veteran substantiate his claim for 
benefits, the duty to assist requires VA to obtain the 
records.").  For the purpose of claims filed under 38 U.S.C.A. § 
1151, it is important to have documentation of the actual 
surgical treatment(s) in question.  

The Board also notes that generally, all VA patient care shall be 
carried out only with the full and informed consent of the 
patient.  See 38 C.F.R. § 17.32.  Here, it appears that an 
informed consent form was signed by the Veteran prior to the 
April 2007 procedure.  An April 3, 2007, entry entitled "Consent 
for Operative of Invasive Procedure" reflects that a scanned 
document was attached to that note.  However, there is no 
informed consent document or image of such in the claims file.  
Similarly, a July 10, 2007, entry entitled "Consent - IMED" 
reflects that informed consent was obtained and the full consent 
document could be accessed through Vista Imagining.  However, 
there is no informed consent document pertaining to the July 2007 
procedure or image of such in the claims file.  Thus, on remand, 
informed consent documentation that was prepared in connection 
with the April 2007 femoropopliteal bypass surgery and the July 
2007 stenting procedure performed at the Oklahoma City VAMC must 
be obtained.

In an Authorization and Consent to Release Information to VA 
form, received in January 2008, the Veteran indicated that he had 
been awarded disability benefits from the Social Security 
Administration (SSA) to begin in March 2008.  Once VA is put on 
notice that the Veteran has been granted SSA benefits, VA has a 
duty to obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); but see Golz, 590 F.3d at 
1320-21 (holding that the duty to assist "is not boundless in 
its scope" and "not all medical records or all [Social Security 
Administration] disability records must be sought--only those 
that are relevant to the veteran's claim.").  On remand, the 
records relating to those disability benefits should be requested 
from SSA.  See 38 C.F.R. § 3.159(c)(2).

Here, no VA medical review, examination, or opinion has been 
obtained in connection with the Veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  Given the facts of 
this case and because a claim for compensation under 38 U.S.C.A. 
§ 1151 involves medical questions that the Board itself is not 
competent to address, the Board finds that on remand, the Veteran 
should be scheduled for a VA examination that provides a 
comprehensive analysis of the Veteran's claim.  See 38 U.S.C.A § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4) (2010).
In addition to an examination, the examiner should provide an 
opinion as to whether VA's April 2007 femoropopliteal bypass 
surgery or the July 2007 stenting procedure was administered in 
any manner that reflected carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA, and whether any additional disability was 
proximately caused by an event not reasonably foreseeable.

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1. The AOJ must contact the VAMC in 
Oklahoma City, Oklahoma and request 
the complete medical 
inpatient/outpatient records related 
to the Veteran's April 2007 
femoropopliteal bypass surgery and his 
July 2007 stenting procedure.  The AOJ 
should also request all associated 
treatment records for the Veteran's 
post-operative treatment and care, 
including nurses' notes, doctors' 
notes, hospital summaries, operative 
reports, and clinical records.  

The AOJ must also ensure that all 
consent forms pertaining to the April 
2007 femoropopliteal bypass surgery 
and July 2007 stenting procedure are 
obtained and associated with the 
record.  

2.  Any medical or other records 
relied upon by SSA in awarding the 
Veteran disability benefits must be 
sought.  The procedures set forth in 
38 C.F.R. § 3.159(c) (2010) regarding 
requesting records from Federal 
facilities must be followed. All 
records and/or responses received must 
be associated with the claims file.

3.  Thereafter, the AOJ should 
schedule the Veteran for a VA 
examination with a physician in 
connection with his claim for 
compensation benefits under the 
provisions of 38 U.S.C. § 1151.  The 
entire claims file, to include a 
complete copy of this remand, should 
be made available to, and reviewed by, 
the designated examiner.  All 
appropriate tests and studies should 
be performed and all clinical findings 
should be reported in detail.  The 
physician is requested to answer the 
following questions:

A.  Did the Veteran suffer additional 
disability as the result of the April 
2007 femoropopliteal bypass surgery or 
the July 2007 stenting procedure 
furnished to the Veteran by the 
Oklahoma City VAMC?

B.  Was any additional disability 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of VA in 
furnishing the femoropopliteal bypass 
or subsequent stenting?  The physician 
must provide an opinion for each 
aspect of additional disability found.

C.  Was any additional disability 
proximately caused by an event not 
reasonably foreseeable?  Was the risk 
of that event the type of risk that a 
reasonable health care provider would 
have disclosed in connection with 
informed consent procedures?

The physician must provide the 
complete rationale for the conclusions 
reached--to include, as appropriate, 
citation to specific evidence of 
record and/or medical authority.

If the physician determines that 
he/she cannot provide an opinion on 
any of the issues at hand without 
resorting to speculation, the 
physician should explain the inability 
to provide an opinion, identifying 
precisely what facts could not be 
determined.  In particular, he/she 
should comment on whether an opinion 
could not be rendered because the 
limits of medical knowledge have been 
exhausted regarding the cause of 
additional disability in this case or 
whether additional testing or 
information could be obtained that 
would lead to a conclusive opinion.  
See Jones v. Shinseki, 23 Vet. App. 
382, 389 (2010).  (The AOJ should 
ensure that any additional evidentiary 
development suggested by the physician 
should be undertaken so that a 
definitive opinion can be obtained.)

4.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the physician for necessary corrective 
action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the Veteran 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


